DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 3, 5, 14, and 18 are objected to because of the following informalities:  

Regarding Claim 3
Line 3 recites the language “the band”. To maintain consistency and clarity within the claim language, the language should be amended such that it reads –the outer band—

Regarding Claim 5
Line 2 recites the language “the axis”. To maintain consistency and clarity within the claim language, the language should be amended such that it reads –the center axis—

Regarding Claim 14
Line 9 recites the language “inject DEF into the conduit”. To maintain clarity within the claims, any acronym should be written out before being used. Therefore, the claim language should be amended such that it reads –inject diesel exhaust fluid (DEF) 

Regarding Claim 18
Line 1 recites the language “injecting DEF into an exhaust component”. To maintain clarity within the claims, any acronym should be written out before being used. Therefore, the claim language diesel exhaust fluid (DEF) 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 15
Line 2 recites the limitation “the axis”. However, Claim 14 previously disclosed “a first center axis” and “a second center axis”. Therefore, it is unclear which “axis” is being referred to in line 2 of Claim 15, the first center axis or the second center axis. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, 7-8, 10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527.

Regarding Claim 1
Hicks discloses a vehicle exhaust system comprising: a conduit (12) defining an exhaust gas flow path extending along a center axis, wherein the conduit (12) includes a doser opening (D, annotated Figure 3 of Hicks below) (Hicks, Figures 1 and annotated Figure 3); an exhaust gas aftertreatment component (16) positioned downstream of the conduit (12) (Hicks, Figure 1); at least one doser (28) to inject fluid into the conduit (12) through the doser opening (D) (Hicks, Figure 1); and a perforated pipe (30) positioned within the exhaust gas flow path to surround the fluid injected by the doser (28) (Hicks, Figures 1-3). 
However, Hicks does not disclose a heating element to pre-heat the urea prior to mixing with exhaust gas. Everly teaches a system for injecting a diesel exhaust fluid (urea) into a diesel exhaust stream upstream of a catalyst, wherein the diesel exhaust fluid is heated by a heating element (26) prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks to include a heating element such that the urea (diesel 

    PNG
    media_image1.png
    545
    570
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 3 of Hicks

Regarding Claim 2
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses a mixer (32) positioned upstream of the exhaust gas aftertreatment component (16) and downstream of the perforated pipe (30) (Hicks, Figures 1-3). 

Regarding Claim 5


Regarding Claim 7
Hicks and Everly teach the system as rejected in Claims 1, 2, and 5 above. Hicks further discloses that the mixer (32) is positioned immediately adjacent to an outlet of the perforated pipe (30) (Hicks, Figures 1-3). 

Regarding Claim 8
Hicks and Everly teach the system as rejected in Claims 1 and 2 above. Hicks further discloses that the doser (28) injects along an injection axis that is parallel to the center axis (Hicks, Figures 1-3). 

Regarding Claim 10
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks further discloses that the perforated pipe (30) is defined by an outer diameter that remains constant along a length of the perforated pipe (30) (Hicks, Figures 1-3). 

Regarding Claim 13
Hicks and Everly teach the system as rejected in Claim 1 above. With regards to the combination of Hicks and Everly, Everly further teaches a control system that controls heating of the fluid based on exhaust gas temperature (Everly, [0027]). 

Regarding Claim 14

However, Hicks does not disclose a heating element to pre-heat the urea prior to mixing with exhaust gas. Everly teaches a system for injecting a diesel exhaust fluid (urea) into a diesel exhaust stream upstream of a catalyst, wherein the diesel exhaust fluid is heated by a heating element (26) prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks to include a heating element such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 

Regarding Claim 15
Hicks and Everly teach the system as rejected in Claim 14 above. Hicks further discloses that the perforated pipe (30) includes a plurality of openings (42) spaced apart from each other about the axis, and wherein the plurality of openings (42) extend along a length of the perforated pipe (30) to a 

Regarding Claim 16
Hicks and Everly teach the system as rejected in Claim 14 above. Hicks further discloses that the first center axis (A1) is non-parallel with the second center axis (A2) and wherein the doser (28) defines an injection axis that is non-parallel to the first center axis (A1) and is parallel to the second center axis (A2) (Hicks, [0054], Figures 1 and 3).

Regarding Claim 18
Hicks discloses a method for injecting a reductant (urea, a diesel exhaust fluid) into an exhaust component, comprising the steps of: providing a conduit (12) that defines an exhaust gas flow path extending along a center axis (Hicks, Figure 3), wherein the conduit (12) includes a doser opening (D, annotated Figure 3 of Hicks above) for a doser (28) (Hicks, Figures 1-3); positioning an exhaust gas aftertreatment component (16) downstream of the conduit (12) (Hicks, Figure 1); injecting urea (a diesel exhaust fluid) into the conduit (12) through the doser opening (D, annotated Figure 3 of Hicks above); and positioning a perforated pipe (30) within the exhaust gas flow path to surround the urea injected by the doser (28) (Hicks, Figures 1 and 3). 
However, Hicks does not disclose pre-heating the urea prior to mixing with exhaust gas. Everly teaches a method for injecting a diesel exhaust fluid (urea) into a diesel exhaust stream upstream of a catalyst, wherein the diesel exhaust fluid is heated prior to mixing with the exhaust gas (Everly, Abstract, [0002] [0004] and [0006]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks such that the urea (diesel exhaust fluid) is pre-heated prior 

Regarding Claim 19
Hicks and Everly teach the method as rejected in Claim 18 above. Hicks further discloses a mixer (32) immediately downstream of the perforated pipe (30) and immediately upstream of the exhaust gas aftertreatment component (16) (Hicks, Figure 1). 

Regarding Claim 20
Hicks and Everly teach the method as rejected in Claim 18 above. Hicks further discloses forming the perforated pipe (30) to include a plurality of openings (42) that are spaced apart from each other about a pipe axis and are axially spaced apart from each other along a length of the perforated pipe (30) (Hicks, Figures 1-2). 

7.	Claims 1-4, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2011/0094206, in view of Everly et al., US 2018/0363527.

Regarding Claim 1
Liu discloses a vehicle exhaust system comprising: a conduit (102) defining an exhaust gas flow path extending along a center axis, wherein the conduit (102) includes a doser opening (144) (Liu, Figure 2); an exhaust gas aftertreatment component (42) positioned downstream of the conduit (102) (Liu, Figure 1); at least one doser (46) to inject fluid into the conduit (102) through the doser opening (144) (Liu, Figures 1-2); and a perforated pipe (130) positioned within the exhaust gas flow path to surround the fluid injected by the doser (46) (Liu, Figures 1-2). 

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu to include a heating element such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 

Regarding Claim 2
Liu and Everly teach the system as rejected in Claim 1 above. Liu further discloses a mixer (170) positioned upstream of the exhaust gas aftertreatment component (46) and downstream of the perforated pipe (130) (Liu, Figures 1-2). 

Regarding Claim 3
Liu and Everly teach the system as rejected in Claims 1 and 2 above. Liu further discloses that the mixer (170) comprises an outer band (B, annotated portion of Figure 2 of Liu below) fixed to an inner surface of the conduit (102) and a plurality of deflecting elements (D, annotated portion of Figure 2 of Liu below) supported by the band (B) (Liu, annotated portion of Figure 2 below). 

    PNG
    media_image2.png
    345
    239
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 2 of Liu

Regarding Claim 4
Liu and Everly teach the system as rejected in Claims 1-3 above. Liu further discloses that the plurality of deflecting elements (D) comprise flat tabs having one end associated with the band (B) and extending to an unsupported distal end at an angle relative to the center axis (Liu, annotated portion of Figure 2 of Liu above). 

Regarding Claim 9
Liu and Everly teach the system as rejected in Claims 1-2 above. Liu further discloses that the doser (46) injects along an injection axis that is non-parallel to the center axis (Liu, Figure 2). 

Regarding Claim 11


Regarding Claim 13
Liu and Everly teach the system as rejected in Claim 1 above. With regards to the combination of Liu and Everly, Everly further teaches a control system that controls heating of the fluid based on exhaust gas temperature (Everly, [0027]). 

8.	Claims 1-8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al., US 2010/0212292, in view of Everly et al., US 2018/0363527.

Regarding Claim 1
Rusch discloses a vehicle exhaust system comprising: a conduit (12) defining an exhaust gas flow path extending along a center axis (C, annotated Figure 4 of Rusch below, similar to applicants center axis), wherein the conduit (12) includes a doser opening (connection between (12) and (14)) (Rusch, Figures 2-4); an exhaust gas aftertreatment component (downstream of (10)) positioned downstream of the conduit (12) (Rusch, [0041], Figures 2-4); at least one doser (20) to inject fluid into the conduit (12) through the doser opening (connection between (12) and (14)) (Rusch, Figures 1-4); and a perforated pipe (26) positioned within the exhaust gas flow path to surround the fluid injected by the doser (20) (Rusch, [0045]-[0046], Figures 3-4). 
However, Rusch does not disclose a heating element to pre-heat the urea prior to mixing with exhaust gas. Everly teaches a system for injecting a diesel exhaust fluid (urea) into a diesel exhaust 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu to include a heating element such that the urea (diesel exhaust fluid) is pre-heated prior to mixing with the exhaust gas in order to reduce deposit formations within the exhaust system (Everly, [0006]). 

    PNG
    media_image3.png
    317
    578
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 4 of Rusch

Regarding Claim 2
Rusch and Everly teach the system as rejected in Claim 1 above. Rusch further discloses a mixer (30) positioned upstream of the exhaust gas aftertreatment component (downstream of (10)) and downstream of the perforated pipe (26) (Liu, [0041], Figure 4). 

Regarding Claim 3
Rusch and Everly teach the system as rejected in Claims 1 and 2 above. Rusch further discloses that the mixer (30) comprises an outer band (B, annotated portion of Figure 4 of Rusch below) fixed to 

    PNG
    media_image4.png
    265
    263
    media_image4.png
    Greyscale

Figure 4: Annotated Portion of Figure 4 of Rusch

Regarding Claim 4
Rusch and Everly teach the system as rejected in Claims 1-3 above. Rusch further discloses that the plurality of deflecting elements (D) comprise flat tabs having one end associated with the band (B) and extending to an unsupported distal end at an angle relative to the center axis (Rusch, annotated portion of Figure 4 above). 

Regarding Claim 5
Rusch and Everly teach the system as rejected in Claims 1 and 2 above. Rusch further discloses that the perforated pipe (26) includes a plurality of openings (36) spaced apart from each other about the center axis (Rusch, Figure 4).

Regarding Claim 6


Regarding Claim 7
Rusch and Everly teach the system as rejected in Claims 1, 2, and 5 above. Rusch further discloses that the mixer (30) is positioned immediately adjacent to an outlet of the perforated pipe (26) (Rusch, Figure 4). 

Regarding Claim 8
Rusch and Everly teach the system as rejected in Claims 1 and 2 above. Rusch further discloses that the doser (28) injects along an injection axis that is parallel to the center axis (Rusch, Figure 4). 

Regarding Claim 11
Rusch and Everly teach the system as rejected in Claim 1 above. Rusch further discloses that the perforated pipe (26) is defined by an outer diameter that varies along a length of the perforated pipe (26) (Rusch, Figure 4). 

Regarding Claim 13
Rusch and Everly teach the system as rejected in Claim 1 above. With regards to the combination of Rusch and Everly, Everly further teaches a control system that controls heating of the fluid based on exhaust gas temperature (Everly, [0027]). 

9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527, and further in view of Brockman et al., US 2015/0040547.

Regarding Claim 12
Hicks and Everly teach the system as rejected in Claim 1 above. Hicks and Everly discloses substantially all the limitations of the claim(s) except for the at least one doser comprising a plurality of dosers.  
Brockman teaches the injection of reductant upstream of a mixer, wherein it would be advantageous to utilize multiple injectors in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks and Everly such that the at least one doser comprises a plurality of dosers as is taught by Brockman as being well known in the art in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional doser to inject fluid into the conduit through the doser opening, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

10.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2011/0094206, in view of Everly et al., US 2018/0363527, and further in view of Brockman et al., US 2015/0040547.

Regarding Claim 12
Liu and Everly teach the system as rejected in Claim 1 above. Liu and Everly discloses substantially all the limitations of the claim(s) except for the at least one doser comprising a plurality of dosers.  
Brockman teaches the injection of reductant upstream of a mixer, wherein it would be advantageous to utilize multiple injectors in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu and Everly such that the at least one doser comprises a plurality of dosers as is taught by Brockman as being well known in the art in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional doser to inject fluid into the conduit through the doser opening, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusch et al., US 2010/0212292, in view of Everly et al., US 2018/0363527, and further in view of Brockman et al., US 2015/0040547.

Regarding Claim 12

Brockman teaches the injection of reductant upstream of a mixer, wherein it would be advantageous to utilize multiple injectors in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rusch and Everly such that the at least one doser comprises a plurality of dosers as is taught by Brockman as being well known in the art in order to provide even more distribution of reductant in the exhaust flow (Brockman, [0069]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional doser to inject fluid into the conduit through the doser opening, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

12.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al., US 2015/0040537 in view of Everly et al., US 2018/0363527, and further in view of De Rudder et al., US 2011/0308234.

Regarding Claim 17
Hicks and Everly teach the system as rejected in Claim 14 above. Hicks further discloses that the doser (28) defines an injection axis that is parallel to the second center axis (A2) (Hicks, Figure 3). While the figures show that the first center axis (A1) as non-parallel to the second center axis (A2), Hicks further discloses that the first portion (22) and second portion (24) may have any suitable configuration 
De Rudder teaches a dosing and mixing arrangement for an exhaust aftertreament system, in which an injection axis of the doser (140) is parallel to a second center axis (A2, annotated Figure 13 of De Rudder below) and a first center axis (A1, annotated Figure 13 of De Rudder below) is parallel to the second center axis (A2) thereby forming an S-shape (De Rudder, annotated Figure 13 below). In an alternative embodiment, De Rudder teaches that the first center axis (A1, annotated Figure 11 of De Rudder below) is non-parallel to the second center axis (A2, annotated Figure 11 of De Rudder below) (De Rudder, annotated Figure 11 below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hicks and Everly such that the first center axis is parallel with the second center axis as is taught by De Rudder as being well known in the art as an alternative to the first center axis being non-parallel to the second center axis. It would therefore be obvious to substitute one arrangement of first and second center axis for another arrangement to achieve anticipated results (mixing of reductant with exhaust gas). 

    PNG
    media_image5.png
    675
    485
    media_image5.png
    Greyscale

Figure 5: Annotated Figure 13 of De Rudder

    PNG
    media_image6.png
    532
    662
    media_image6.png
    Greyscale

Figure 6: Annotated Figure 11 of De Rudder

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Nagata (US 2017/0191398) – Exhaust gas fluid injector provided inside and outside of conduit with separate mixer
- Valentine et al. (US 2015/0352491) – Exhaust gas fluid injector provided inside and outside of conduit (no separate mixer)
- Tobben et al. (US 2015/0267596) – Exhaust gas fluid injector with mixer


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746